765 F.2d 526
Judge R. GREGORY, et al., Plaintiffs-Appellees,v.Judge Dee Brown WALKER, Individually and as Judge of the162nd Judicial District Court of Dallas County,Texas, et al., Defendant-Appellant.
No. 84-1892.
United States Court of Appeals, Fifth Circuit.
July 19, 1985.

Before JOHNSON, JOLLY and HILL, Circuit Judges.
PER CURIAM:


1
This case was consolidated on appeal with Holloway v. Walker, 765 F.2d 517 (5th Cir.1985).  In large measure the consolidated cases concern similar or identical issues, and both arise out of essentially the same nexus of facts.  Accordingly, we remand this case for reconsideration in the light of our decision in Holloway v. Walker.

REMANDED